Citation Nr: 0505177	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-22 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
service-connected osteomyelitis of the right knee.

2.  Entitlement to service connection for cardiovascular 
disease as secondary to service-connected osteomyelitis of 
the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and a friend


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The record reflects that the veteran served in the Army 
National Guard with periods of active duty for training 
(ACDUTRA) from February 1964 to August 1964, February 1987 to 
June 1987, October 1987 to February 1988, February 1988 to 
May 1988, and August 1988 to May 1989.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2002 RO decision which denied a rating higher 
than 10 percent for service-connected osteomyelitis of the 
right knee, and denied service connection for cardiovascular 
disease as secondary to service-connected osteomyelitis of 
the right knee.  In July 2004, the veteran testified at a 
videoconference hearing before the undersigned member of the 
Board.

Upon consideration of the record, the Board finds that there 
is a further VA duty to assist the veteran in developing 
evidence pertinent to his claims.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Thus, the appeal is remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  

REMAND

The veteran seeks a rating higher than 10 percent for 
service-connected osteomyelitis of the right knee.  The Board 
notes that the January 2004 VA examination report included an 
opinion that the veteran's osteomyelitis could cause 
additional pain in his right knee during flare-ups or periods 
of increased activity, but did not express, in terms of 
additional loss of degrees of motion, the extent of any 
functional loss of use of the right knee due to pain, 
incoordination, weakness, and fatigability with use.  See 38 
C.F.R. §§ 4.40 and 4.45 (2003); DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Thus, the Board must remand this claim as the 
examination report is inadequate for rating purposes.  38 
C.F.R. § 4.2 (2003).  See Abernathy v. Principi, 3 Vet. App. 
461 (1992).  An additional examination should be given which 
adequately addresses the DeLuca considerations, and which 
also addresses the current severity of the veteran's 
osteomyelitis of the right knee and includes an opinion as to 
whether his osteomyelitis of the right knee has required him 
to follow a sedentary lifestyle.  It is noted that a 
sedentary lifestyle has been determined to be an aggravating 
factor in the veteran's cardiovascular disease, which some 
doctors have attributed to the service connected knee 
disability.

The veteran is seeking service connection for cardiovascular 
disease as secondary to his service-connected osteomyelitis 
of the right knee.  With regard to this claim, the Board 
finds that a VA examination should be given which addresses 
the likelihood that the veteran's service-connected 
osteomyelitis of the right knee has aggravated his 
cardiovascular disease, following a review by the examiner of 
the claims file and the orthopedic examination requested in 
this remand.

Accordingly, this case is remanded for the following action:

1.  The RO should schedule the veteran 
for an orthopedic examination to 
determine the current nature and severity 
of his osteomyelitis of the right knee.  
All indicated special tests and studies 
should be conducted, to include range of 
motion studies.  The examiner should 
describe in detail any functional loss 
due to the veteran's service-connected 
osteomyelitis of the right knee.  In 
particular, the examiner should be asked 
to determine whether the veteran's right 
knee exhibits weakened movement, excess 
fatigability, or incoordination, and if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
ankylosis due to any weakened movement, 
excess fatigability, or incoordination.  
The examiner should also provide an 
opinion as to whether pain could 
significantly limit functional ability 
during flare-ups or when the right knee 
is used repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or ankylosis due to pain on use or during 
flare-ups.  Additionally, the examiner is 
asked to provide an opinion as to when, 
if ever, the veteran's osteomyelitis of 
the right knee has required him to follow 
a sedentary lifestyle.  All opinions 
expressed should be supported by 
appropriate evidence and rationale.  The 
examiner should be asked to review the 
veteran's claims file, including recent 
treatment records and this remand.

2.  Following completion of the 
orthopedic examination requested above, 
the RO should schedule the veteran for a 
cardiovascular examination by a 
cardiologist in order to ascertain the 
nature of his cardiovascular disease.  
All indicated tests should be performed.  
The cardiologist should render opinions 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
any current cardiovascular disease was 
(a) caused by his service-connected 
osteomyelitis of the right knee and, if 
not directly caused, (b) aggravated by 
his service-connected osteomyelitis of 
the right knee.  The claims folder and a 
copy of this remand, as well as a copy of 
the orthopedic examination requested 
above, must be provided to and reviewed 
by the cardiologist in conjunction with 
the examination.  The examination report 
should reflect that such a review was 
conducted.  All clinical findings and 
opinions, and the bases therefore, should 
be set forth.

3.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claims 
for an increased rating and secondary 
service connection.  If the claims are 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.
   
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




